Name: 88/269/ECSC: Commission Decision of 14 April 1988 derogating from High Authority recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (131st derogation)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy
 Date Published: 1988-04-28

 Avis juridique important|31988D026988/269/ECSC: Commission Decision of 14 April 1988 derogating from High Authority recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (131st derogation) Official Journal L 107 , 28/04/1988 P. 0054 - 0055*****COMMISSION DECISION of 14 April 1988 derogating from High Authority recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (131st derogation) (88/269/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 71 (3) thereof, Having regard to High Authority recommendation No 1/64 of 15 January 1964 on the Governments of the Member States concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (1), as last amended by recommendation 88/27/ECSC (2), and in particular Article 3 thereof, Whereas certain iron and steel products indispensable to the manufacture of certain goods and having very special physical and chemical characteristics are not produced in the Community, or produced in insufficient quantities; whereas for a number of years insufficiency has been countered by the granting of duty-free tariff quotas; whereas Community producers are still not in a position to comply with the present quality requirements put forward by the users; whereas the granting of duty-free quotas at a level securing the supply of users it consequently required; Whereas import of these products on preferential terms is not injurious to iron and steel undertakings in the Community which produce directly-competing products; Whereas neither this suspension of duties nor these tariff quotas are likely to jeopardize the objectives of recommendation No 1/64, but will help to maintain existing trade flows between Member States and non- member countries; Whereas there are special cases in the commercial policy field justifying the authorization of derogations pursuant to Article 3 of recommendation No 1/64; Whereas provision should be made pursuant to Article 71 (3) of the ECSC Treaty, to ensure that the quotas granted will be used solely to supply the needs of industries in the importing countries and that re-exportation in the unaltered state to other Member States of imported iron and steel products will be prevented; Whereas the Governments of the Member States have been consulted on the tariff quotas set out below, HAS ADOPTED THIS DECISION: Article 1 Member States are hereby authorized to derogate from the obligations arising under Article 1 of High Authority recomendation No 1/64 to the extent necessary to suspend, at the levels indicated, the customs duties on the products set out below, within tariff quotas of the amounts indicated for the Member States concerned: 1.2.3.4.5 // // // // // // CN code // Description // Member State // Quota (tonnes) // Duty (%) // // // // // // ex 7225 10 91 ex 7226 10 30 // Cold-rolled laser-irradiated, grain-oriented flat-rolled products of silicon-electrical steel, of a thickness exceeding 0,20 mm but less than 0,60 mm and a nominal magnetic-reversal loss of 0,35 W/kg // Germany Benelux Spain // 1 000 400 800 // 0 0 0 1988, p. 13. Article 2 1. Member States accorded quotas pursuant to Article 1 shall ensure, in liaison with the Commission, that such quotas are apportioned among third countries on a non-discriminatory basis. 2. They shall take all necessary steps to preclude the possibility of iron and steel products imported under the said tariff quotas being re-exported to other Member States in the unaltered state. Article 3 This Decision shall apply with effect from 1 January 1988 and shall remain in force until 30 June 1988. Article 4 This Decision is addressed to the Member States. Done at Brussels, 14 April 1988. For the Commission Willy DE CLERCQ Member of the Commission // // // // // (1) OJ No 8, 22. 1. 1964, p. 99/64. (2) OJ No L 15, 20. 1.